Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The declaration, filed 1/20/2022 is acceptable.
The examiner agrees with  Patent Owner’s Remarks, filed 4/22/2021, which state in pertinent part:
“Independent Claims 34 and 45 were rejected as allegedly being unpatentable over Long in combination with Matheson. On page 12 of the Office Action, the Examiner alleged that the Claim 34 limitation of wherein the apparel is configured to show a bodily temperature in a portion of a body under the apparel, based on the first or second color of the thermochromic dye is disclosed by Long. However, Long ‘relates to fabric decoration, specifically screen printing onto fabric or clothing for novelty and decorative purposes.’ (Long, col. 1, lines 21-23) (emphasis added). More saliently, Long specifically disclaims the limitation wherein the apparel is configured to show a bodily temperature and instead recites that Long ‘is not designed or intended to educate or inform temperature information, but rather to create interactive novelty clothing decorations.’ (Long, col. 2, lines 7-10). Thus, the thermochromic dye arrangement disclosed by Long is configured to reveal hidden graphics or hidden messages, not to show a bodily temperature.

Moreover, Long does not teach the limitation of the first thermochromic dye changing to a first color when the set of fibers reaches 31-33 degrees Celsius. On page 12 of the Office Action, the Examiner alleged that Figure 15 of Long teaches this limitation. First, Long does not disclose the range of 31-33 degrees Celsius. Second, Long does not disclose a dye changing to a first color. Instead, Long is directed towards a disappearing thermochromic ink. For example, Long recites that ‘FIG. 15 is a detailed line art illustration of a Saber-tooth Tiger screen printed with a black thermochromic disappearing ink comprising thermochromic micro crystals Type #27 in a non-activated/cold state, printed on a white fabric (not shown) at a temperature below 33 degrees Celsius.’ (Long, col. 4, lines 26-31). Thus, unlike currently amended Claim 34, Long teaches a disappearing thermochromic ink that becomes transparent at a temperature threshold. Conversely, currently amended Claim 34 recites thermochromic dyes that change to a color when reaching a temperature threshold…
In re Fritch, 972 F.2d 1260, 1265 n. 12 (‘A
proposed modification [is] inappropriate for an obviousness inquiry when the modification the modification render[s] the prior art reference inoperable for its intended purpose.’); In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (holding the suggested combination of cited references improper under §103 as it ‘would require a substantial reconstruction and redesign of the elements shown in [a prior art reference] as well as a change in the basic principles under which [that reference's] construction was designed to operate’).
Long teaches:
A novelty fabric decorating process comprising of at least one thermochromic (heat-activated) disappearing fabric ink, that is screen printed onto a fabric in predetermined patterns, whereby allowing a fabric decoration to perform a dramatic transformation or allowing a hidden graphic or a hidden message printed with standard fabric inks to remain concealed, until such time that the thermochromic disappearing ink begins a transition to transparent, revealing the hidden graphic or the hidden message. (Long, col. 3, lines 15-29)

Effectively, Long functions by printing a graphic on a piece of fabric in regular ink and screen printing layers of thermochromic disappearing ink atop the graphic. The thermochromic ink in Long is configured to ‘disappear,’ revealing the hidden graphic on the piece of fabric. It is the Examiner’s contention that Long may be modified by Matheson to arrive at the limitations of independent Claim 34. Specifically, the Examiner alleged that Long may be modified by Matheson to include fibers that are ‘infused’ with thermochromic dyes. However, infusing fabric with thermochromic dyes would destroy the function of Long. If the fabric of Long were to be infused with thermochromic dyes, then the hidden graphic would not appear completely hidden. Instead, the hidden graphic and the one or more thermochromic dyes would be infused in the same fabric plane. Such a modification would render the ‘hidden’ graphic partially visible to a viewer. This is in large part due to the ‘thermochromic inks’ lack of opacity.’ (Long, col. 6, line
6). In fact, part of the inventiveness of Long is overcoming this problem in the prior art. Specifically, Long utilizes a custom-made formulation of ‘one part thermochromic micro capsules to four parts clean plastisol’ designed to create a darker color value, enabling better screen printing. (Long, col. 6, lines 11-21). Further, Long utilizes a very specialized process of screen printing to ‘allow a hidden image...to be completely concealed.’ (Long, col. 6, lines 22-61).
In sum, not only are infused fibers not taught by Long, but use of infused fibers would not accomplish Long’s dedicated function of completely concealing a hidden image. The Federal Circuit has held that in analyzing prior art for purposes of obviousness, the question is ‘whether it would have been obvious from a fair reading of the prior art reference as a whole to turn the prior art apparatus upside down.’ In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984). Here, 
Therefore, because (1) Long does not teach the apparel is configured to show a bodily temperature; (2) Long does not teach the first thermochromic dye changing to a first color when the set of fibers reaches 31-33 degrees Celsius; and (3) the combination of Long and Matheson would render Long inoperable, the claimed invention of the current Application is not obvious over Long and Matheson.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993
                                                                                                                                                                                    Conferees: 	/SC/ and /GAS/